Lathrop, J.
This is an appeal from a decree of a justice of the Superior Court establishing a mechanic’s lien upon a parcel of -land in Cambridge, for a certain amount. The record contains a copy of the petition, the answer, five issues of fact, to which the jury returned answers in favor of the petitioner, the decree, and an appeal therefrom by the respondent.
The only ground urged by the appellant is that two other-questions should have been put to the jury and passed upon, namely, whether the labor was performed by virtue of the agreement provided for in the statute, and that the statement required by the Pub. Sts. c. 191, § 6, was properly filed.
The short answer to the appellant’s contention is that if she desired further issues to the jury she should have asked for them, as she had the right to do under the Pub. Sts. c. 191, § 21. If there is no contention about any fact, there is no necessity of submitting an issue concerning that fact to the jury; and it must be assumed, as against the appellant, that, if the issues and the answers thereto do not make out a case, the other necessary facts were conceded or found by the judge.

Decree affirmed.